Citation Nr: 1731256	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-02 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from January 1962 to February 1972 and from December 1973 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  The RO in Atlanta, Georgia currently has jurisdiction over the claim.

The Board notes the Veteran's September 2006 claim included claims of service connection for diabetes mellitus; bilateral peripheral neuropathy of the lower extremities; amputation of left great toe; bilateral diabetic ulcers of lower extremities; bilateral osteomyelitis of both lower extremities; and bilateral onychomycosis of the lower extremities.  In an October 2011 rating decision, the RO granted service connection for these issues, except for bilateral onychomycosis of the lower extremities.  The Veteran's January 2012 substantive appeal only appealed the claim for erectile dysfunction.  As such, the issue of entitlement to service connection for bilateral onychomycosis of the lower extremities is not currently before the Board.  See 38 U.S.C.A. §7105 (d)(3).  

This matter was previously before the Board in May 2015 when it was remanded for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11Vet. App. 268, 271 (1998).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's erectile dysfunction disability is related to his active duty military service. 
CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Under 38 C.F.R. § 3.310 (a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service- connected disability.  Id.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (b).

Factual Background and Analysis

The Veteran claims entitlement to service connection for erectile dysfunction.  In pertinent part, he claims his erectile dysfunction was aggravated by his service-connected diabetes mellitus type II.  Initially, the Board notes the RO granted service connection for diabetes in an October 2011 rating decision.

The RO scheduled the Veteran for diabetes and heart VA examinations in October 2010.  The exam request asked the examiner to conduct a cardiovascular exam to "confirm the results of METS testing/ejection fraction."  Also requested, was an examination for diabetes and any secondary conditions, which the request specified, including the Veteran's claimed erectile dysfunction.

The examination report reveals, however, the diabetes examination was cancelled.  The only examination performed was the heart exam.  However, the examiner addressed the secondary conditions claimed by the Veteran, including erectile dysfunction.  The examination report reveals a diagnosis of erectile dysfunction, as well as the Veteran's normal male genitalia without testicular atrophy.  The examiner noted the Veteran's reported impotence predated his diabetes diagnosis and, as such, concluded the erectile dysfunction was not related to diabetes.

In July 2013, a VA opinion also concluded the Veteran's erectile dysfunction was not caused by his diabetes as the Veteran reported the onset of erectile dysfunction preceded his diabetes diagnosis.  Additionally, the examiner opined the diabetes did not aggravate the erectile dysfunction reasoning there was no objective data to support aggravation. 

The Board notes the Veteran has consistently reported his erectile dysfunction began in service, and neither he nor his representative has claimed his condition worsened after he was diagnosed with diabetes in 2001.  As such, the Board finds the preponderance of the evidence is against service connection on a secondary basis. 

However, the Board must now consider service connection for erectile dysfunction on a direct basis.  In this regard, the Veteran has a current diagnosis of erectile dysfunction.  Additionally, he has essentially, and consistently, claimed his erectile dysfunction began in service.  Indeed, service treatment records (STRs) from 1964, 1966, and 1968 reveal various treatments for inflammation and bleeding of the penis and gonorrhea.  Thus, the remaining issue for the Board to address is whether his current diagnosis and the in-service events are connected. 

The Board notes the above-noted VA examinations and their negative opinions do not address service connection on a direct basis.  As such, the Board cannot rely on these opinions to make a determination.  However, throughout the appeal process, the Veteran has consistently reported he began to experience impotence while in service.  In fact, the October 2010 examination report notes he reported complete impotence while in service.  Although the Veteran is not a trained medical professional, and thus cannot make medical determinations, he is competent, as a layperson, to report the onset and continuity of symptomatology that's observable by the senses.  The inability to achieve an erection or ejaculation is such a symptom.  Therefore, the Board finds his reports to be competent and credible.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).

Given the foregoing, the Board finds the positive and negative evidence of record is in equipoise and affords the Veteran the benefit of the doubt.  As such, service connection for erectile dysfunction is warranted. 


ORDER

Entitlement to service connection for erectile dysfunction is granted. 



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


